DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 – 14 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per the claims files on 09/03/2021)

With respect to claim 1 the prior art discloses A photoelectric conversion device comprising: 
a pixel unit in which a plurality of pixels each including a photoelectric converter is arranged to form a plurality of rows and a plurality of columns; 
and a processing circuit configured to process a signal output from the pixel unit, 
wherein the pixel unit includes a first region and a second region defined by columns, and is configured to output a plurality of kinds of signals including a first signal and a second signal from each of columns belonging to the first region and the second region.

Prior art Doege US publication No. 2019/0342513 teaches an imager circuit that exchanges column data by a multiplexer. However, the prior art does not teach or fairly suggest wherein the processing circuit includes a first processing circuit including a first memory and a third memory, a second processing circuit including a second memory and a fourth memory, and a data exchange circuit, 
wherein the first memory is configured to store the first signal and the second signal output from each column of the first region, 
wherein the second memory is configured to store the first signal and the second signal output from each column of the second region, 
wherein the data exchange circuit is configured to read out the first signal stored in the first memory and the first signal stored in the second memory to store them in the third memory, and read out the second signal stored in the first memory and the second signal stored in the second memory to store them in the fourth memory, 
and wherein the processing circuit is configured to output the first signals of the first region and the second region stored in the third memory from the first processing circuit, and to output the second signals of the first region and the second region stored in the fourth memory from the second processing circuit.

Dependent claims 2 - 14 are allowable for at least the reason that they depend on allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696